413 F.2d 439
Frederick MEFFORD, Appellant,v.WARDEN, MARYLAND PENITENTIARY, Appellee.
No. 11814.
United States Court of Appeals Fourth Circuit.
Argued June 11, 1969.
Decided July 24, 1969.

John Brentnall Powell, Jr., Baltimore, Md. (Court-appointed counsel), for appellant.
Alfred J. O'Ferrall, III, Asst. Atty. Gen. of Maryland (Francis B. Burch, Atty. Gen. of Maryland, on the brief), for appellee.
Before HAYNSWORTH, Chief Judge, and BRYAN and CRAVEN, Circuit Judges.
PER CURIAM:


1
With his conviction, July 30, 1962, of a murder and robbery committed on March 4, 1962, approved by Maryland's highest court1, Frederick Mefford petitioned the Federal district court for relief through habeas corpus from the sentence of death. His prayer was grounded on the assertion that the conviction was based on an involuntary confession. The writ was denied. We affirm, on the opinion of the District Court.2


2
There Chief Judge Thomsen with caution and clarity recounts the crime and the circumstances of the confession. He squarely meets and soundly resolves the imputations of invalidity arising from an alleged coercively-protracted detention following a concededly illegal arrest. He found Mefford's spoken and written admissions of guilt and the manner of the felony's commission wholly free of pressure, overbearing of will, or inducement of any kind. The judge's recital of the facts he finds altogether warrants his conclusion.


3
Upholding the judgment against Mefford, the Maryland Court of Appeals declared inapplicable to State prosecutions the pronouncement upon confessions of the Supreme Court in Wong Sun v. United States, 371 U.S. 471, 83 S.Ct. 407, 9 L.Ed.2d 441 (1963). The District Court did not make this distinction, nor do we, for nothing is seen in Wong Sun to call for disturbance of the decision here. Cf. United States v. Close, 349 F.2d 841 (4 Cir. 1965).


4
The order on review is affirmed.


5
Affirmed.



Notes:


1
 Mefford v. State, 235 Md. 497, 201 A.2d 824 (1964) on direct appeal from conviction, and Mefford v. Warden, 243 Md. 696, 221 A.2d 906 (1966) on statutory post conviction proceedings


2
 Mefford v. Warden, Maryland Penitentiary, 270 F.Supp. 745 (1967)